PER CURIAM.
Appellant’s conviction for attempted third degree felony murder is reversed, as attempted felony murder is a nonexistent crime. State v. Gray, 654 So.2d 552 (Fla.1995); State v. Grinage, 656 So.2d 457 (Fla.1995).
Since the appellant was also convicted of aggravated battery, a lesser included offense, from the same criminal episode, we remand for recomputation of appellant’s scoresheet and resentencing on the remaining convictions.
REVERSED in part and REMANDED for further proceedings.
MINER and LAWRENCE, JJ., and SHIVERS, Senior Judge, concur.